DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-056118, filed on 3/23/2018.

Information Disclosure Statement
The information disclosure statement(s) submitted on 9/16/2020, and 4/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 4/12/2022 has been entered.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, including: “wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window such that the camera captures the images of outside of the vehicle without image light of the images passing through the vehicle window.”

Applicant contends:
“Alland does not describe that refractive block 96 is disposed in an opening in windshield 12.  Instead, Alland describes that the refractive block 96 is adhered to the interior surface of windshield 12 (paragraph 0039).  As such, Alland fails to teach or suggest that the camera lens attaching portion is configured to be disposed in an opening in the vehicle window, as claimed.” (Remarks of 3/15/2022, page 6)
While Applicant’s points are understood, the Examiner respectfully disagrees.
Alland is not relied upon for teaching the newly amended language of independent claim 1.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 15, 
The claim recites in line 1: 
“A vehicle window having a lens attaching surface”
The claim additionally recites in lines 4-6:
“wherein the lens attaching surface of the vehicle window is disposed at an angle different from an angle of the vehicle window outside the camera lens attaching surface”
Looking to the drawings of the instant application, each of Figs. 2-5, and 7-8 illustrate a vehicle window (20), and a “lens attaching surface” (31a) of a “camera lens attaching portion” (30) provided in an opening of the window (20).  See paragraphs [0031], [0035], [0041], [0047], [0051], (and throughout the instant specification) which each contain recitations of “a lens attaching surface” being taken with respect to a “camera lens attaching portion” (30) rather than “a vehicle window” (20).  Hence, per the language of claim 15 “a vehicle window having a lens attaching surface”, it is unclear how the window itself has a lens attaching surface, when it appears that the specification instead supports a camera lens attaching portion (30) having a lens attaching surface (31a).  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1351 (Fed.
Cir. 2010). “[T]he test requires an objective inquiry into the four corners of the specification from the
perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe
an invention understandable to that skilled artisan and show that the inventor actually invented the
invention claimed.” Therefore, the claims contain limitations that are clearly not commensurate with the
scope of the disclosure and thus fails to comply with the written description requirement. Thus, the non-provisional specification is not commensurate with the full scope of the claims. Therefore, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed invention.  Consequently, this raises doubt as to possession, by the applicant, of the claimed invention at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, 
The claim recites in line 1: 
“A vehicle window having a lens attaching surface”
The claim additionally recites in lines 4-6:
“wherein the lens attaching surface of the vehicle window is disposed at an angle different from an angle of the vehicle window outside the camera lens attaching surface”

Taken in light of the specification, each of Figs. 2-5, and 7-8 illustrate a vehicle window (20), and a “lens attaching surface” (31a) of a “camera lens attaching portion” (30) provided in an opening of the window (20).  Hence, per the language of claim 15 “a vehicle window having a lens attaching surface”, it is unclear how the window itself has a lens attaching surface, when it appears that the camera lens attaching portion (30) has a lens attaching surface (31a).  As best understood and interpreted by the Examiner, and for purposes of facilitating compact prosecution, it appears that the lens attaching surface of the camera lens attaching portion (30) should correspondingly be “disposed at an angle different from an angle of the vehicle window outside the camera lens attaching surface” rather than “the lens attaching surface of the vehicle window” as is currently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alland et al. (US 20110163904 A1) (hereinafter Alland) in view of Troxell et al. (US 20060034002 A1) (hereinafter Troxell) in view of Kaplan et al. (WO 2018073528 A1) (hereinafter Kaplan).
Regarding claim 1, Troxell discloses:
An imaging system comprising: 
a camera lens attaching portion that is provided on a vehicle window and has a lens attaching surface on a vehicle interior side; and [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera). Light enters the refractive block and enters into an air gap before entering the lens of the camera. Alternately, the air gap may be eliminated with proper lens optimization.  In other words, although illustrated in Fig. 8 as having an air gap, the air gap may be eliminated such that the camera lens contacts the light exit surface of the refractive block (the light exit surface defining a “lens attaching surface” per the instant claim language).]
a camera, of which a lens is attached to the lens attaching surface of the camera lens attaching portion, that images outside of a vehicle through the camera lens attaching portion, wherein [See Alland, ¶ 0039, Fig. 8 discloses light entering a refractive block, before passing into a lens of a camera unit 22; See Alland, ¶ 0023, Fig. 1 disclose a camera field of view imaging outside of a vehicle through the windshield; See Alland, ¶ 0039 discloses a refractive block 96 is shown adhered to the front interior surface of the windshield 12 in front of the camera 22 such that the refractive block 96 is in the optical line of sight of camera 22. The refractive block 96 may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle, namely, the windshield 12, and a light exit surface wherein the refractive block 96 is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component, namely, the camera 22. Light enters the refractive block 96 and enters into an air gap before entering the lens of the camera 22 as shown. Alternately, the air gap may be eliminated with proper lens optimization.  The Examiner notes that Troxell’s entire disclosure is incorporated by reference into the disclosure of Alland.  Looking to Troxell, ¶ 0054 discloses lenses configured to be directly connected to the light-exit surfaces of a refractive block.]
Although Alland’s Fig. 8 appears to illustrate a camera lens with an optical axis perpendicular to an attaching surface of a refractive block, Alland does not appear to explicitly disclose:
the camera is attached so that an optical axis direction of the lens is orthogonal to the lens attaching surface,
However, Troxell discloses:
the camera is attached so that an optical axis direction of the lens is orthogonal to the lens attaching surface, [See Troxell, ¶ 0036-0038 discloses that an image sensing component (including an image sensor system, camera, and provided lens) is mounted perpendicularly to a light-exit surface of a refractive block; See Troxell, Fig. 3 illustrates a 90 degree angle formed between the lens attaching surface of the refractive block and the lens of the camera; See Troxell, ¶ 0054 discloses the use of lenses configured to be directly connected to light-exit surfaces of the refractive block.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle windshield imaging and would have understood, as evidenced by Troxell, that in order to mitigate glare and unwanted reflections by a vehicle windshield camera, using a refractive block with an exit plane angled orthogonally to an optical path corresponding with a camera would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such orthogonality as taught by Troxell in the system of Alland in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.  
Examiner’s Note: Troxell’s entire disclosure is incorporated by reference into the disclosure of Alland (Alland, ¶ 0039).
Alland in view of Troxell does not appear to explicitly disclose:
wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window such that the camera captures the images of outside of the vehicle without image light of the images passing through the vehicle window.
However, Kaplan discloses:
wherein the camera lens attaching portion is configured to be disposed in an opening in the vehicle window [See Kaplan, Fig. 2 illustrates a cutout formed in a windshield, wherein a converging lens element (11) is placed in the cutout (opening) portion and functions to deflect a beam towards a sensor (7) of a camera element.] such that the camera captures the images of outside of the vehicle without image light of the images passing through the vehicle window. [See Kaplan, ¶ 0017 discloses forming a hole passing through at least one (plural, as illustrated by Fig. 2) sheet of glass, as well as a spacer/insert layer consisting of a thermoplastic material.  The formed hole is supplemented with optical devices adapted to deflect a light beam without deformation towards an image capture device of a camera.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle windshield imaging and would have understood, as evidenced by Kaplan, that in order to more efficiently utilize the surface area in a driver’s field of view, cutting out a portion of the windshield to correspond with a camera position rather than using a conventional black glaze would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such orthogonality as taught by Kaplan in the combined teachings of Alland in view of Troxell in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.  

Regarding claim 2, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Troxell discloses:
wherein a surface of the camera lens attaching portion opposed to the lens attaching surface is a window surface. [See Troxell, Fig. 5 illustrates refractive block (96), with a lens attaching surface being closest to the camera unit (22) and opposing surface of the refractive block in contact with the window surface (12).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 3, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein the window surface of the camera lens attaching portion is an inclined surface same as a window surface of the vehicle window. [See Alland, Fig. 8 illustrates a “camera lens attaching portion” being closest to the camera (22) being “inclined” insomuch as the surface is not horizontal, and the window surface of the vehicle window (12) also being inclined beyond horizontal – hence the camera lens attaching portion is inclined the same as a window surface is also inclined.]

Regarding claim 4, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein a cross-sectional surface of the camera lens attaching portion has a polygonal shape, and a surface opposed to the lens attaching surface to which the lens is attached is the window surface. [See Alland, Fig. 8 illustrates a cross-section of refractive block 96 being triangular in shape, wherein following the dotted line forming an optical path of the camera imaging outside of a vehicle, the opposing surface to the lens attaching surface (as discussed above, an air gap formed between a camera lens and the refractive block may be eliminated) is a window surface.]

Regarding claim 5, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 3, and is analyzed as previously discussed above.
Troxell discloses:
further comprising: a wiper using the window surface of the vehicle window and the window surface of the camera lens attaching portion as wiping surfaces. [See Troxell, ¶ 0034 discloses using windshield wipers to maintain a clean optical pathway to an outer surface of a windshield for an imaging system.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein the window surface of the camera lens attaching portion is an inclined surface different from a window surface of the vehicle window. [See Alland, Fig. 8 clearly illustrates a window surface of the vehicle window being inclined at an angle unique to that of the window surface of the camera lens attaching portion (portion of the refractive block closest to the camera element 22, per Fig. 8).]

Regarding claim 8, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 6, and is analyzed as previously discussed above.
Troxell discloses:
further comprising: a wiper using the window surface of the camera lens attaching portion as a wiping surface. [See Troxell, ¶ 0034 discloses using windshield wipers to maintain a clean optical pathway to an outer surface of a windshield for an imaging system.  The window surface of the camera lens attaching portion corresponding to an exterior portion of the windshield opposing the camera lens attaching portion of the refractive block.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein an angle of view of the camera is set within the window surface of the camera lens attaching portion. [See Alland, ¶ 0023 discloses a camera component for capturing images based on light waves that are seen and captured through the windshield in a camera field of view horizontal coverage zone (shown by dashed line 160 in Fig. 1).]

Regarding claim 10, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 2, and is analyzed as previously discussed above.
Alland discloses:
wherein a light shielding portion is provided on a surface other than the lens attaching surface and the window surface. [See Alland, ¶ 0039 discloses that the bottom (not the side adhering to the window, nor the side receiving the camera lens) of the refractive block (element 96, per Fig. 8) may be roughened or painted an opaque color to reduce reflectivity (hence, “shielding light” per the language of the claim).]

Regarding claim 11, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Alland discloses:
wherein the lens has contact with the lens attaching surface. [See Alland, ¶ 0039 discloses that light enters a refractive block (element 96, per Fig. 8) and then into a lens of a camera (22).  It is noted that Fig. 8 illustrates the optical system in which light enters the refractive block 96 and enters into an air gap before entering the lens of the camera.  However, paragraph 0039 explicitly mentions that alternatively, the air gap may be eliminated with proper lens optimization, and hence the lens making contact with the “lens attaching surface” of the refractive block.]

Regarding claim 12, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Kaplan discloses:
wherein by forming an opening in the vehicle window and fitting the camera lens attaching portion into the opening, the camera lens attaching portion is provided on the vehicle window. See Kaplan, Fig. 2 illustrates a cutout formed in a windshield, wherein a converging lens element (11) is placed in the cutout (opening) portion and functions to deflect a beam towards a sensor (7) of a camera element.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 16, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 15, and is analyzed as previously discussed above.
Kaplan discloses:
wherein the camera lens attaching portion is fitted into an opening of the vehicle window. [See Kaplan, Fig. 2 illustrates a cutout formed in a windshield, wherein a converging lens element (11) is placed in the cutout (opening) portion and functions to deflect a beam towards a sensor (7) of a camera element.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alland in view of Troxell.
Regarding claim 15, Alland discloses:
A vehicle window having a lens attaching surface to which a lens front surface side of a camera that images outside of a vehicle is attached, [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera). Light enters the refractive block and enters into an air gap before entering the lens of the camera. Alternately, the air gap may be eliminated with proper lens optimization.  In other words, although illustrated in Fig. 8 as having an air gap, the air gap may be eliminated such that the camera lens contacts the light exit surface of the refractive block (the light exit surface defining a “lens attaching surface” per the instant claim language).]
Troxell discloses:
wherein a camera lens attaching portion is formed so that an optical axis direction of the camera is orthogonal to the lens attaching surface [See Troxell, ¶ 0036-0038, Fig. 5 discloses that an image sensing component (including an image sensor system, camera, and provided lens) is mounted perpendicularly to a light-exit surface of a refractive block; See Troxell, Fig. 3 illustrates a 90 degree angle formed between the lens attaching surface of the refractive block and the lens of the camera.  Further, ¶ 0049, 0054 and Fig. 5 illustrates a “camera lens attaching portion” (220-3), and that “the light passes through a refractive block (220-3) to an exit surface (260-3), and the light exits the refractive block at a right angle to the light-exit surface.]
and wherein the lens attaching surface of the vehicle window is disposed at an angle different from an angle of the vehicle window outside the camera lens attaching portion. [See Troxell, Fig. 5 illustrates a “lens attaching surface” (260-3) of a camera lens attaching portion (220-3) being disposed at an angle different from the remainder of the vehicle window (510); See Troxell, ¶ 0049, 0054 discloses using (camera) lenses configured to be directly connected to light-exit surfaces, and specifically discusses Fig. 5, element 260-3.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Examiner’s Note: See above rejections under 35 U.S.C. 112(a)/(b) for details regarding the vehicle window not being properly supported for “having a lens attaching surface”.  Each corresponding recitation of a “lens attaching surface” in the instant specification is made such that said “lens attaching surface” corresponds with a “camera lens attaching portion” rather than “a vehicle window”.

Claims 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alland in view of Troxell in view of Kaplan in view of Smith et al. (US 20070216768 A1) (hereinafter Smith).
Regarding claim 7, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 6, and is analyzed as previously discussed above.
Alland discloses: 
one projecting surface of the camera lens attaching portion is used as a window surface, and a surface opposed to the window surface is the lens attaching surface for the lens. [See Alland, ¶ 0039 discloses a refractive block (element 96, per Fig. 8) adhered to a front interior surface of a windshield and in front of a camera such that the refractive block is in the optical line of sight of the camera.  The refractive block may include a light-entrance surface configured to be mounted in contact with a refractive boundary of the vehicle (the windshield) and a light exit surface wherein the refractive block is configured to refract an optical path of light corresponding to an imaged area and to direct the light to an image sensing component (the camera).]
Alland in view of Troxell in view of Kaplan does not appear to explicitly disclose:
wherein a cross-sectional surface of the camera lens attaching portion is L-shaped, a corner portion of the L-shaped cross-sectional surface is provided to be projected toward outside of the vehicle from the vehicle window, 
However, Smith discloses:
wherein a cross-sectional surface of the camera lens attaching portion is L-shaped, [See Smith, ¶ 0029-0030 discloses that a housing (36) is illustrated as a reverse “L” shaped housing, wherein one camera or a pair of cameras may be disposed within the housing between the housing and the windshield. The cameras may be mounted in various ways with various brackets including being mounted from the windshield using a bracket, mounted to the vertical wall, using a bracket to the horizontal wall using a bracket, or various combinations of brackets may be employed to mount cameras.] a corner portion of the L-shaped cross-sectional surface is provided to be projected toward outside of the vehicle from the vehicle window, [See Smith, Fig. 5 illustrates a corner portion of the L-shape is projected toward outside of the back of the vehicle from the vehicle window.  The Examiner notes that the current broad language of “toward outside of the vehicle from the vehicle window” may be openly interpreted such that the corner of the L-shaped structure projects towards a rearward outside of the vehicle.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with vehicle imaging and pedestrian detection technologies and would have understood, as evidenced by Smith, that in order to overcome infrared transmissibility problems posed by typical glass windshields as well as avoiding exposure of a camera to harsh environments, situating a camera behind an infrared-transmissible insert disposed in a hole or notch within the windshield would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a notch or hole in the windshield as taught by Smith in the combined system of Alland in view of Troxell in view of Kaplan in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 13, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Smith discloses:
wherein the camera comprises a plurality of cameras and wherein the camera lens attaching portion is provided for each camera. [See Smith, Fig. 3 illustrates a plurality of cameras disposed for through-windshield imaging.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Regarding claim 14, Alland in view of Troxell in view of Kaplan discloses all the limitations of claim 1, and is analyzed as previously discussed above.
Smith discloses:
wherein the camera comprises a plurality of cameras and wherein the plurality of cameras are provided on the camera lens attaching portion. [See Smith, Fig. 3 illustrates a plurality of cameras disposed for through-windshield imaging.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100001897 A1			Lyman; Niall R.
Disclosing a windshield notch/pocket in which a camera system is disposed, allowing imaging light to enter a camera without passing through a windshield.
WO 2019147605 A1			BOGUSLAWSKI KATHARINA et al.
Disclosing a masking or glazing windshield treatment forming an opening through which a camera may obtain images with reduced glare effects.
US 20190315202 A1			OYA; Kazuaki et al.
Disclosing a windshield anti-fog treatment for mitigating obstructions to vehicle windshield imaging.
US 20130050489 A1			Taylor; Ronald M. et al.
Disclosing a system of refractive blocks adhered to a windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486